Citation Nr: 9914384	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  88-17 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder as 
secondary to exposure to Agent Orange.

2.  Entitlement to an effective date prior to July 15, 1991, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. W. Stanley, Jr., Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of adverse rating determinations by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas.

In March 1970 the veteran filed his original claim for jungle 
rot and in September 1970 the RO denied entitlement to 
service connection for tinea pedis.  In June 1980, the 
veteran sought service connection for problems due to his 
exposure to Agent Orange and in August 1980 the RO denied 
service connection for residuals, exposure of herbicide 
orange [sic].  The veteran did not appeal.    

In March 1981, the veteran filed a claim for service 
connection for a skin rash.  In a May 1981 letter, the RO 
informed the veteran that his claim was earlier denied in 
August 1980 and that no new and material evidence had been 
submitted to reopen his claim for a skin rash.  In a June 
1982 rating action, the RO denied entitlement to tinea pedis 
and continued the earlier denial of residuals, Agent Orange 
exposure.  The veteran filed a timely notice of disagreement 
(NOD) in March 1983 and the RO issued a Statement of the Case 
(SOC) in March 1983.

In July 1983, the veteran filed another claim for service 
connection for a skin rash.  In a July 1983 letter, the RO 
notified the veteran that no new and material evidence had 
been submitted to reopen his claim for service connection for 
a skin condition.  The veteran submitted a statement to the 
RO in October 1983 requesting service connection for a skin 
rash.  In November 1983, the RO informed the veteran that no 
new and material evidence had been submitted to reopen the 
claim for service connection for a skin condition.  

In January 1984, the veteran clarified that he was seeking 
service connection for his skin disorder due to Agent Orange 
exposure.  In January 1984, the RO informed the veteran that 
his claim had been reopened.  In an April 1984 decision, the 
RO determined that the veteran's skin disease was not 
incurred in or aggravated by his military service.  

In October 1986, the veteran filed a claim seeking to reopen 
his claim for service connection for a skin condition.  In 
November 1986, the RO determined that new and material 
evidence had not been submitted and that the claim for 
service connection for a skin condition was not reopened.

The veteran filed a statement in February 1987 seeking to 
reopen his claim for service connection for a skin condition.  
In a September 1987 statement to the RO, the veteran 
requested that his claim for service connection for skin 
cancer be reopened.  He further noted that he sought service 
connection for jungle rot on both feet.  

In January 1988, the RO denied entitlement to service 
connection for jungle rot finding that the claim was not 
reopened.  The veteran filed a timely NOD in February 1988 
and the RO issued an SOC.  The veteran perfected his appeal 
in April 1988 and the case was forwarded to the Board for 
review.  In September 1988, the Board remanded the case for 
further development.  The veteran was afforded an RO hearing 
in April 1989.  The Hearing officer continued the denial of 
entitlement to service connection for jungle rot and the case 
was returned to the Board.

In June 1990, the Board remanded the issue of entitlement to 
service connection for a skin disorder, claimed as a residual 
of exposure to Agent Orange due to changes in the regulations 
pertaining to Agent Orange exposure.  See Nehmer v. United 
States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 
May 2, 1989). 

In a July 1991 decision, the RO deferred its decision 
regarding the claim for service connection for a skin 
condition as secondary to Agent Orange exposure due to the 
pending revised legislation.  In a March 1994 statement to 
the RO, the veteran reiterated his claim for service 
connection for chloracne as secondary to his Agent Orange 
exposure.  In an April 1994 decision, the RO considered the 
amended legislation regarding presumptive service connection 
for certain diseases as a result of exposure to herbicide 
agents and denied entitlement to service connection for 
chloracne.  In July 1994, the RO considered the final 
regulatory amendments to 38 C.F.R. §§ 3.307(a), 3.309(e), and 
3.311 and denied entitlement to service connection for 
chloracne.  The RO continued it's denial of service 
connection for a skin condition due to Agent Orange exposure 
in March 1995, September 1996, and June 1997.  Thereafter the 
case was forwarded to the Board for adjudication upon the 
merits.

The Board notes that in June 1997, the veteran requested a 
personal hearing.  In July 1997, the RO sought clarification 
regarding the issues to be addressed at the hearing.  The 
veteran did not respond.  In August 1997, the RO again, 
attempted to clarify the issues and the veteran did not 
respond.  In October 1998, the Board sought clarification 
from the veteran regarding his desire for a hearing.  He was 
advised that if he did not respond it would be presumed that 
he did not want a hearing and the Board would adjudicate the 
claim based on the evidence of record.  The veteran did not 
respond.  The duty to assist is not a one-way street.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds 
that VA complied with its duty to assist the veteran and that 
this case is properly before the Board for adjudication upon 
the merits at this time.

The Board also notes that the veteran has changed his power 
of attorney regarding his representative during the course of 
the appeal.  The veteran has designated his present 
representative as J. W. Stanley, Jr., Attorney at Law.  A 
June 1997 VA Form 22a is associated with the claims file 
reflecting the representative's address.  However, the 
representative's name does not appear in the box titled 
"Name of person designated."  In fact, no name appears.  
After review of the claims file, it is apparent that the 
veteran is relying upon J. W. Stanley as his representative 
as there is more recent correspondence from the attorney on 
file that does not indicate any desire or intention on his 
part not to represent the appellant.  The RO has also 
provided copies of recent correspondence to the veteran.  
There does not appear to be any need to clarify the veteran's 
representation status.  38 C.F.R. § 19.9.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  No current medical evidence of chloracne has been 
presented or competent medical evidence of a nexus between 
any skin disorder present and exposure to Agent Orange.

3.  The Board denied entitlement to service connection for 
PTSD in March 1990.

4.  The record indicates that the veteran sought to reopen 
his claim for service connection for PTSD on August 14, 1990 
and that he did not initiate an appeal after receiving notice 
in September 1990 of a September 1990 RO rating decision that 
denied the claim.

5.  The record shows that the veteran continuously prosecuted 
his claim for service connection of PTSD after he sought to 
reopen the claim in correspondence received at the RO in July 
1991. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
condition as secondary to exposure to Agent Orange is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2. An effective date earlier than July 15, 1991 for the grant 
of service connection for PTSD is not warranted. 38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.400, 20.201, 20.302 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to Service Connection for a Skin Condition
As Secondary to Agent Orange Exposure

The threshold question that must be resolved with regard to 
this claim is whether the veteran has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to the claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Although a claim need not 
be conclusive to be well grounded, it must be accompanied by 
evidence.  The veteran must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

As noted above, service connection may be established for a 
disability resulting from personal injury incurred or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
The regulations also state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  
The veteran must submit evidence of a nexus between an in-
service injury or disease and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498 (1995).  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to an in-service injury or disease.  Espiritu v. 
Derwinski, 2 Vet. App. 494, 494 (1992).

A review of the veteran's service medical records reveals 
that during his December 1968 entrance examination, the 
veteran denied any skin diseases.  His skin was clinically 
evaluated as normal.  In May 1969, the veteran was treated 
for a rash in his groin.  In a statement of medical history 
dated in July 1969, the veteran denied any history of skin 
diseases.  The veteran's discharge examination is not of 
record.  He was separated from the service in February 1970.  

Of record is the veteran's DD Form 214 that confirms military 
service in Vietnam during the Vietnam era.

The veteran filed his original VA claim for jungle rot in 
March 1970.  In April 1970, the veteran underwent VA 
dermatology examination.  The veteran reported that he 
developed jungle rot on his feet during service in Vietnam.  
After examination, the examiner's diagnosis was chronic tinea 
pedis, history of chronic recurrent tinea cruris.

In September 1970, the RO denied entitlement to service 
connection for tinea pedis, claimed as jungle rot.  The 
veteran did not file a timely appeal.

In July 1980, the veteran underwent an examination for 
possible exposure to Agent Orange.  He complained of a rash 
on his feet, hands, face, and neck.  The examiner's diagnoses 
included tinea pedis, contact dermatitis of hands, and 
pseudofolliculitis of the face and neck.  The examiner noted 
that no residuals of herbicide orange [sic] were found upon 
examination.

VA outpatient records reflect that in September 1980, the 
veteran was treated for a rash on his chest and hands.  The 
examiner's impression was seborrheic dermatitis.  

During a May 1982 VA examination, the veteran reported 
blistering, desquamation, and cracking between his toes in 
hot, summer weather.  He noted that he developed a rash over 
his entire body in July and August.  At the time of 
examination, he had no dermatological manifestations of the 
body in general.  Examination of his feet revealed definite 
evidence of some desquamation between the toes and new skin 
formation but there was no blister formation present nor any 
cracking of the skin that is frequently seen in the acute 
stages.  The examiner's diagnoses included tinea pedis, feet, 
bilateral, chronic.

In June 1982, the RO denied entitlement to service connection 
for tinea pedis and residuals, Agent Orange exposure.  In a 
series of determinations dated in March 1983, July 1983, and 
November 1983, the RO continued its determination that no new 
and material evidence had been presented.  

VA outpatient records from February 1984 reflect that the 
veteran had two black nodular lesions in the right popliteal 
area excised.  In an April 1984 decision, the RO determined 
that the veteran's skin disease was not incurred in or 
aggravated by service.

In July 1986, the veteran reported  a skin rash on his feet 
and groin area off and on for sixteen years.  The examiner's 
assessment was tinea pedis et cruris.  A November 1986, VA 
examiner noted a long history of dermatitis thought to 
fungal.  She noted that the veteran reported lesions on his 
right leg as well.  The examiner's diagnosis was dermatitis 
probable tinea corporis.

The veteran sought to reopen his claim for service connection 
for a skin rash in February 1987.  In October 1987, the 
veteran stated that he wished to add the issue of entitlement 
to service connection for jungle rot of the feet to his 
claims.  In January 1988, the RO denied entitlement to 
service connection for jungle rot.  The RO noted that the 
veteran had not submitted any new and material evidence and 
that the claim was not reopened.  The veteran filed a timely 
notice of disagreement (NOD) in February 1988 and perfected 
his appeal in April 1988.  Thereafter, the claims file was 
forwarded to the Board for review.

In a September 1988 remand, the Board requested additional 
development.  The Board also, noted that the veteran 
expressed a desire to appear at a personal hearing.

During his April 1989 RO hearing, the veteran testified that 
he was treated for a rash in his groin and that over the 
years it had spread to his hands and face.  He stated that he 
got jungle rot from being wet a lot.  He stated that the rash 
presently spread from his face to his trunk area and then 
onto his feet.  He stated that at the time of his discharge 
from service, he was given cream medications for his rash at 
the VA.  He testified that sometimes his rash went away after 
taking the medication for a prolonged period of time.  He 
stated that his rash symptoms began in service and he had no 
history of a rash prior to service.

In his April 1989 decision, the Hearing Officer denied 
entitlement to service connection for jungle rot.  
Thereafter, the claims file was returned to the Board for 
adjudication upon the merits.  In June 1990, the Board 
remanded the case for further development pursuant to Nehmer 
v. United States Veterans Administration, 712 F. Supp. 1404 
(N.D. Cal. May 2, 1989).

In July 1991, the claim for service connection for a skin 
condition due to exposure to Agent Orange was deferred for 
revised legislation.  Also in April 1993, the RO acknowledged 
that the claim for service connection for a skin condition 
due to exposure to Agent Orange was deferred pending revised 
legislation.  The veteran continued to submit evidence 
including VA outpatient and hospitalization records from 
February 1991 to April 1993, which reveal treatment for 
various disabilities.

VA outpatient treatment records from June 1993 to December 
1994 include a November 1993 report of treatment for 
pseudofolliculitis barbae and tinea pedis, which the veteran 
related to Agent Orange exposure.  In March 1994, the veteran 
clarified the issue on appeal as that of service connection 
for chloracne as secondary to Agent Orange exposure.  In 
March 1995, the veteran submitted an undated article 
regarding dermatological abnormalities, including chloracne.  

In March 1995, the RO denied entitlement to service 
connection for residuals of exposure to Agent Orange, to 
include skin condition under the amended provisions governing 
presumptive service connection.

The veteran was afforded a May 1995 VA dermatology 
examination.  The veteran presented a history of skin 
problems since Vietnam.  He described a rash on his groin, 
feet, and face that had spread to include his head, legs, and 
back.  He described fungal attacks that were so severe that 
he had to soak in a cool tub.

Upon examination, the examiner noted that the veteran's scalp 
was essentially unremarkable.  His hair bearing area of the 
face was notable for follicular papules and some 
hyperpigmentation.  The examiner noted that this condition 
extended onto the hair bearing areas of the neck but did not 
involve non-bearded areas of the face and neck.  Examination 
of the groin revealed one papule measuring approximately two 
millimeters in diameter on the left penile shaft together 
with a very mild hyperpigmentation of the intertriginous 
groin area.  Examination of the back revealed two 
hyperpigmented macules, approximately eight to ten 
millimeters in diameter.  Examination of the feet revealed a 
moccasin distribution of scale together with interdigital 
maceration between the fourth and fifth toes.  The examiner's 
assessment included unremarkable examination, scalp, back, 
and groin, pseudofolliculitis barbae, and chronic tinea 
pedis.  The examiner commented that the veteran's skin 
problems appeared to be very low grade and that he was being 
treated with quite simple medications, several of which were 
over-the-counter medications. 

In a June 1997 rating action, the RO denied entitlement to 
service connection due to Agent Orange exposure as a result 
of exposure to herbicides.  

Upon review of the service medical records, post-service 
medical records, and veteran's statements, the Board finds 
the veteran's claim for service connection for a skin 
condition secondary to Agent Orange exposure not well 
grounded.  The veteran has provided lay evidence of the skin 
complaints and there is medical evidence of such during and 
after service.  However, he is not competent to provide a 
diagnosis for his skin disease linked to Agent Orange 
exposure.  Post-service medical evidence reflects treatment 
for chronic tinea pedis, history of recurrent tinea cruris, 
contact dermatitis, pseudofolliculitis barbae, seborrheic 
dermatitis, and probable tinea corporis.  However, there is 
no current medical evidence of chloracne.  Moreover, the 
veteran underwent VA Agent Orange examination in July 1980 at 
which time the examiner noted that there were no residuals of 
herbicide orange found.  Assuming without prejudice that the 
veteran's claim for chloracne was in conjunction with his 
other claims for service connection for skin problems, no 
medical evidence which associates any other post-service skin 
condition with claimed herbicide exposure in service has been 
presented.  

The Board observes that the claim has been considered under 
the regulations providing for service connection for various 
disorders on the basis of exposure to herbicides in Vietnam.  
The veteran had Vietnam service during the Vietnam era.  The 
veteran's post-service diagnoses include chronic tinea pedis, 
history of recurrent tinea cruris, contact dermatitis, 
pseudofolliculitis barbae, seborrheic dermatitis, and 
probable tinea corporis.  Most recently, the veteran's skin 
condition has been characterized by hyperpigmentation in a VA 
May 1995 skin examination.  The examiner's assessment was 
pseudofolliculitis barbae and chronic tinea pedis.  However, 
these are not diseases considered by regulation to be related 
to herbicide exposure.  38 C.F.R. § 3.309(e).  Nor has the 
veteran submitted any competent medical evidence showing that 
it is associated with exposure to herbicides.  His exposure 
may not be presumed as he is not shown to have a disorder to 
which the presumption may apply.  McCartt v. West, 12 Vet. 
App. 164 (1999).

In order for a claim to be well grounded in a matter where 
the determinative issue involves either medical causation or 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement.  Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Such evidence is critical in this 
claim since the veteran has not claimed any disease presumed 
to be associated with exposure to herbicide agents.

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309 (1998) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. § 3.307(a) (1998).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) (1998) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied: Chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; porphyria cutanea tarda; multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
larynx or trachea), acute and subacute peripheral neuropathy, 
and prostate cancer.  38 C.F.R. § 3.309(e) (1998).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
acute and subacute peripheral neuropathy and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6) (ii) (1998).  The 
Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service is warranted.  61 Fed.Reg. 41442-449 
(August 8, 1996), 59 Fed.Reg. 341-46 (January 4, 1994).

Based on the evidence of record, the Board concludes that the 
veteran has failed to submit any evidence that justifies a 
belief by a fair and impartial individual that his claim is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak, at 611.  If the 
veteran fails to submit evidence in support of a plausible 
claim, VA is under no duty to assist the veteran in any 
further development of the claim.  Grottveit at 93.  
Furthermore, a claim that is not well grounded must be denied 
because it does not present a question of fact or law over 
which the Board has jurisdiction. 38 U.S.C.A. § 7105(d).

Although the Board has disposed of this claim on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim for service 
connection for a skin disorder as secondary to exposure to 
Agent Orange was well grounded, the RO accorded the veteran 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

II. Entitlement to an Earlier Effective Date for
Service Connection for PTSD


Controlling law and regulation provide that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof.  See 
38 U.S.C.A. § 5110(a).  The effective date of VA disability 
compensation benefits for direct service connection is the 
day following separation from active service or the date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  See 38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400.

The veteran filed his original claim for service connection 
in March 1970.  In April 1970, the veteran underwent VA 
neuropsychiatric examination.  The examiner noted that the 
veteran showed no evidence of any anxiety or depression. The 
examiner noted that no neuropsychiatric disease was present.  
In a September 1970 decision, the RO denied entitlement to 
service connection for neuropsychiatric disease.  

In June 1982, the veteran underwent VA psychiatric 
examination.  The examiner's diagnoses included generalized 
anxiety state, mild and PTSD, not evident from the 
examination.  In June 1982, the RO denied entitlement to 
service connection for PTSD, neurosis.  The veteran did not 
appeal.  

The veteran continued to submit VA outpatient treatment 
records and in April 1984, the RO determined that the 
veteran's nervous condition was not incurred in or aggravated 
by military service.  In January 1985, the veteran submitted 
a statement to the RO clarifying his claim for PTSD.  The 
veteran submitted VA hospitalization records from January 
1985 to February 1985, which reflect treatment for PTSD.  
However, an October 1985 VA psychiatric hospitalization 
summary reveals that three examiners concluded that the 
veteran did not suffer from PTSD.

In September 1987, the veteran informed the RO that he 
desired to continue his claim for service connection for 
PTSD.  In January 1988, the RO denied entitlement to service 
connection for PTSD.  The veteran filed a timely notice of 
disagreement in February 1988 and perfected his appeal in 
April 1988.  The Board remanded the issue in September 1988, 
noting that the veteran had requested a hearing.  In a March 
1990 decision, the Board denied entitlement to service 
connection for PTSD.

On August 14, 1990, the veteran filed an informal claim for 
service connection for PTSD and included copies of his 
service personal records for consideration.  
In September 1990, the RO denied the claim and informed the 
veteran that his claim for PTSD was denied.  The rating 
decision included several other issues.  The RO noted that 
consideration had been given to the Board decision and the 
service personal records submitted by the veteran.  
Thereafter, the veteran filed a timely notice of disagreement 
in December 1990 with several of the RO's determinations but 
did express disagreement with the decision regarding PTSD.  A 
Statement of the Case was issued on the issues disagreed 
with.

In a VA benefit application form received on July 15, 1991 
the veteran mentioned a nervous disorder and in a latter 
dated later in July 1991 he reiterated his claim for service 
connection for PTSD.  In an April 1993 rating action, the RO 
granted service connection for PTSD and assigned a 100 
percent evaluation effective from July 15, 1991.  The RO 
noted that the veteran filed a reopened claim on July 15, 
1991 and that the veteran submitted new and material evidence 
of PTSD in November 1991 that was within a year of the RO's 
request for information.  Therefore, PTSD was granted from 
July 15, 1991 in accordance with 38 C.F.R. § 3.400.

In July 1994, the veteran filed his claim for an earlier 
effective date for his service connected PTSD.  The veteran 
contended that the effective date should have been in 
September 1988 when the Board remanded the PTSD claim.

In October 1994, the RO denied entitlement to an earlier 
effective date for the grant of service connection for PTSD.  
The veteran filed a timely notice of disagreement in October 
1994 and perfected his claim in May 1995.  The veteran 
clarified in his substantive appeal that the effective date 
of the grant of service connection should have been December 
1990, the date of his reopened claim.

As stated above, the regulations provide that the effective 
date for the grant of service connection is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is the 
later. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).
The Board recognizes the August 14, 1990 claim for service 
connection for PTSD but must find that after receiving notice 
of the September 1990 RO denial of entitlement to service 
connection for PTSD, the veteran did not file a timely notice 
of disagreement in December 1990.  The record clearly shows 
that his correspondence in December 1990 did not mention PTSD 
or a nervous/psychiatric disorder.  It responded to the RO 
letter of September 1990 that listed the issues addressed in 
the rating decision earlier in September and listed PTSD.  

The regulations provide that a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a Notice of 
Disagreement, and that while special wording is not required, 
the Notice of Disagreement must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review. If the agency of original 
jurisdiction gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified. For example, if service connection was denied for 
two disabilities and the claimant wishes to appeal the denial 
of service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear.  38 C.F.R. § 20.201.

Subsequently, the veteran's VA compensation application 
wherein he mentioned a "nerve condition" and his letter 
dated July 29, 1991 that mentioned he wished to amend his 
claim for service connected disability to include PTSD were 
accepted as an application to reopen the claim of service 
connection for PTSD on July 15, 1991, the date the VA 
compensation application was received.  Thus, in this appeal, 
the effective date for the grant of service connection for 
PTSD shall be the day the claim was filed after final 
disallowance which in this case is July 15, 1991.  38 
U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 20.201.  

The regulations also provide that except in the case of 
simultaneously contested claims, a claimant, or his or her 
representative, must file a Notice of Disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him or her. Otherwise, that determination 
will become final. The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. § 20.302.  
The facts establish that a timely notice of disagreement with 
the September 1990 rating decision regarding PTSD was not 
filed.  Although the correspondence in July 1991 was within a 
year of the September 1990 notification letter, it did not 
disagree with the determination referenced therein regarding 
PTSD but instead sought to amend a more recently filed claim 
in July 1991 to include service connection for PTSD.  
Therefore the Board finds that the evidence does not support 
an earlier effective date than July 15, 1991 for service 
connection for PTSD. 


ORDER

Entitlement to service connection for a skin condition as 
secondary to exposure to Agent Orange is denied.

Entitlement to an earlier effective date than July 15, 1991 
for service connection for PTSD is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

